
	
		I
		112th CONGRESS
		1st Session
		H. R. 1586
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. King of New York
			 (for himself, Mr. Rogers of Alabama,
			 and Mr. McCaul) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, concerning
		  approval of applications for the airport security screening opt-out program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Security Enhancement and Jobs Act of
			 2011.
		2.Period for resolving
			 applications submitted to the Transportation Security Administration for the
			 airport security screening opt-out program
			(a)In
			 generalSection 44920(b) of
			 title 49, United States Code, is amended to read as follows:
				
					(b)Approval of
				applications
						(1)In
				generalNot later than 120
				days after the date of receipt of an application submitted by an airport
				operator under subsection (a), the Secretary shall approve or deny the
				application.
						(2)StandardsThe Secretary shall approve an application
				submitted by an airport operator under subsection (a) unless the Secretary
				determines that the approval would compromise security, detrimentally affect
				the efficiency or effectiveness of the screening of passengers or property at
				the airport, or otherwise adversely affect the mission of the Transportation
				Security Administration.
						(3)Reports on
				denials of applications
							(A)In
				generalIf the Secretary denies an application submitted by an
				airport operator under subsection (a), the Secretary shall provide to the
				airport operator a written report that sets forth—
								(i)the findings that
				served as the basis for the denial;
								(ii)the results of
				any cost or security analysis conducted in considering the application;
				and
								(iii)recommendations
				on how the airport operator can address the reasons for the denial.
								(B)Submission to
				CongressThe Secretary shall submit to the Committee on Commerce,
				Science, and Transportation of the Senate and the Committee on Homeland
				Security of the House of Representatives a copy of any report provided to an
				airport operator under subparagraph (A).
							(4)Approved
				applications
							(A)List of
				qualified private screening companiesNot later than 60 days
				after the date the Secretary approves an application submitted by an airport
				operator under subsection (a), the Secretary shall provide to the airport
				operator a list of qualified private screening companies (as described in
				subsection (c)), except that this subparagraph shall not apply in a case in
				which the airport operator is competing to provide screening services at the
				airport.
							(B)Consideration of
				airport operator’s recommendationsIn selecting a private
				screening company to provide screening services at an airport, the Secretary
				shall take into consideration any recommendation from the airport operator as
				to which company would best serve the security screening and passenger needs of
				the
				airport.
							.
			(b)Delegation of
			 authoritySection 44920 of such title is amended by adding at the
			 end the following:
				
					(h)Delegation of
				authorityThe Secretary may
				carry out this section acting through the Assistant Secretary of Homeland
				Security (Transportation Security Administration).
					.
			(c)Reconsideration
			 of applications pending as of January 1, 2011
				(1)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security shall reconsider any application for the screening of passengers and
			 property that—
					(A)was submitted by
			 the operator of an airport pursuant to section 44920(a) of such title;
					(B)was pending for
			 final decision by the Secretary as of January 1, 2011; and
					(C)has not been approved by the Secretary on
			 or before such date of enactment.
					(2)Notice to
			 airport operatorsThe Secretary shall provide written notice to
			 the operator of an airport that submitted an application to be reconsidered
			 under paragraph (1). The notice shall—
					(A)inform the
			 operator that the Secretary will reconsider the application;
					(B)if the application
			 was initially denied, advise the operator of the findings that served as the
			 basis for the denial; and
					(C)request the operator to provide the
			 Secretary with such additional information as the Secretary determines
			 necessary to reconsider the application.
					(3)Deadline;
			 standardsThe Secretary shall approve or deny an application to
			 be reconsidered under paragraph (1) on or before the last day of the 120-day
			 period beginning on the date of enactment of this Act. The Secretary shall
			 apply the standards set forth in section 44920(b) of such title (as amended by
			 this section) in approving and denying such applications.
				(4)Deemed
			 approvalIf the Secretary does not approve or deny an application
			 to be reconsidered under paragraph (1) on or before the last day of the 120-day
			 period referred to in paragraph (3), the application shall be deemed
			 approved.
				(5)Reports on
			 denials of applications
					(A)In
			 generalIf the Secretary
			 denies an application of an airport operator following reconsideration under
			 this subsection, the Secretary shall provide to the airport operator a written
			 report that sets forth—
						(i)the
			 findings that served as the basis for the denial;
						(ii)the results of any cost or security
			 analysis conducted in considering the application; and
						(iii)recommendations
			 on how the airport operator can address the reasons for the denial.
						(B)Submission to
			 CongressThe Secretary shall submit to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Homeland
			 Security of the House of Representatives a copy of any report provided to an
			 airport operator under subparagraph (A).
					(d)References to
			 Under SecretarySection 44920 of such title is amended—
				(1)in subsection (a)
			 by striking Under Secretary the first place it appears and
			 inserting Secretary of Homeland Security;
				(2)by striking
			 Under Secretary each place it appears and inserting
			 Secretary; and
				(3)in subsection (g)
			 by striking of Homeland Security each place it appears.
				
